Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This responds to Applicant’s Arguments/Remarks filed 11/12/2019. Claims 1-20 have been cancelled. Claims 21-40 are now pending in this Application.


Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii at el (U.S. Pub No. 2017/0277556 A1), and further in view of Bardale (U.S. Patent No. 8,966,188), and Lee et al (2014/0123138 A1), and Tipton et al (U.S. Pub No. 2016/0077988 A1).

As per claim 21, Ishii discloses a virtualized file server, comprising:
a cluster of file server virtual machines (FSVMs) hosted on a computing node cluster and configured to form a single namespace manage storage items maintained on virtual disks, the cluster of FSVMs including (Par [0056, 0078-0080, 0142] cluster/group of Virtual Machine in node):
a first FSVM configured to manage an input/output (I/O) transaction corresponding to an I/O request received from a client in response to the I/O request receive from a client in response to the I/O request being directed to a first storage item of the storage item (Par [0108-110] receive request); and
 a second FSVM configured to manage the I/O transaction corresponding to the I/O request received from the client in response to the I/O request being directed to a second storage item of the storage items, wherein, in response to the I/O request being directed to the first, storage item of the storage items, the second FSVM is configured to provide a redirect response to the client that references the first FSVM (Par [0075-0077] request by the second processing).
Ishii discloses second VM perform the second processing. Ishii does not explicitly disclose a second FSVM configured to manage the I/O transaction corresponding to the I/O request received from the client in response to the I/O request being directed to a second storage item of the storage items, wherein, in response to the I/O request being directed to the 
However, Bardale discloses a second FSVM configured to manage the I/O transaction corresponding to the I/O request received from client machine in response to the I/O request being directed to a second storage item of the storage items, wherein, in response to the I/O request being directed to the first, storage item of the storage items, the second FSVM is configured to provide a redirect response to the client that references the first FSVM (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bardale into the teachings of Ishii in order to identify correct location (Col 8 lines 40-42).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
Bardale disclose redirected the request from the specified address to the actual location. Ishii and Bardale silent about manage a subsequent transaction corresponding to a second I/O request received from the client based on a redirect response in response to the second I/O request being directed to the first storage item of the storage items. 
However, Tipton discloses manage a subsequent transaction corresponding to a second I/O request received from the client based on a redirect response in response to the second I/O request being directed to the first storage item of the storage items (Par [0047-0048]).

As per claim 22, Bardale discloses the sys a virtualized file server tem of claim 21, wherein the first FSVM and the second FSVM are each configured to determine whether the I/O request is directed to the first storage item or the second storage item based on a file server name that identifies one of the first FSVM or the second FSVM (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 23, Bardale discloses the a virtualized file server of claim 22, wherein a network address associated with one of the first FSVM based on a storage location of the first storage item (Col 3 lines 50-67).
Ishii and Bardale do not explicitly wherein, in response to receipt of a FSVM lookup request directed to the first storage item from the client, the second FSVM is configured to provide, to the client.

     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 24, Bardale discloses the a virtualized file server of claim 21, further comprising a first computing node of the computing node cluster configured to host the first FSVM and a second computing node of the computing node cluster configured to host the second FSVM (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 25, Ishii discloses the a virtualized file server of claim 21, further comprising a common computing node of the computing node cluster configured to host the first FSVM and the second FSVM (Par [0056, 0078-0080, 0142] cluster/group of Virtual Machine in node).

     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 26, Ishii discloses the a virtualized file server of claim 21, further comprising a first virtual disk of the virtual disk configured to maintain the first storage item and  a second virtual disk of the virtual disks configured to maintain the second storage item (Par [0142, 0145]).
As per claim 27, Lee discloses the a virtualized file server of claim 21, wherein, in response to receipt of the I/O request, the second FSVM is configured to provide an indication to the client that the first storage item is not located on the second FSVM when the I/O request is directed to the first storage item (Par [0011-0012, 0020]).
As per claim 28, Lee discloses the a virtualized file server of claim 21, wherein, in response to receipt of the I/O request at the second FSVM, the second FSVM is configured to provide a referral request referencing the request when the I/O request is directed to the first storage item (Par [0011-0012, 0020]).
As per claim 29, Bardale discloses the a virtualized file server of claim 28, wherein, in response to the referral request, the first FSVM configured to provide a referral request response that identifies the first FSVM based on an association that maps the first storage item to the first FSVM (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).

     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 30, Ishii discloses the a virtualized file server of claim 29, wherein the first FSVM configured to manage a second I/O transaction corresponding to a second I/O request received from the client in response to the second I/O request being directed to the first storage item, wherein the second I/O request is provided based on the referral request response (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 31, Ishii discloses at least one non-transitory computer-readable storage medium including instructions that when executed by a computing node in a computing system, causes the computing node to:

manage an I/O transaction associated with the I/O request when the I/O request is directed to a second storage item of the storage items (Par [0075] request).
Ishii discloses second VM perform the second processing. Ishii does not explicitly disclose provide a redirect response to the client that references a second FSVM of the cluster of FSVMs when the I/O request is directed to a first storage item of the virtualized file server.
However, Bardale discloses provide a redirect response to the client that references a second FSVM of the cluster of FSVMs when the I/O request is directed to a first storage item of the virtualized file server (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bardale into the teachings of Ishii in order to identify correct location (Col 8 lines 40-42).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).

However, Tipton discloses redirected the request from the specified address to the actual location. Ishii and Bardale silent about wherein the redirect response prompts the client to issue a subsequent I/O request directed to the first storage item to the second file (Par [0047-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Tipton into the teaching of Ishii as modified by Bardale and Lee in order to increase capacity storage (Par [0014]). 

As per claim 32, Bardale discloses the one or more computer-readable non-transitory storage media of claim 31, wherein the instruction further cause the computing node to determine whether the I/O request is directed to the first storage item based on a file server name received in the I/O request that identifies the first FSVM (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).

Ishii and Bardale do not explicitly disclose wherein the instruction further cause the computing node to, in response to receipt of a FSVM lookup request directed to the first storage item, provide, to the client, a network address associated with the second FSVM (Par [0011-0012]).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 34, Bardale discloses the one or more computer-readable non-transitory storage media of claim 31, wherein the instructions further cause the computing node to provide the redirect response to the client that references the second FSVM hosted on another computing node of the computing system (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).

Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 36, Ishii discloses a method, comprising:
receiving of an input/output (I/O) request from a client at a first file server virtual machine (FSVMs) of a cluster of FSVMs a virtualized file server configured to manage storage items maintained on virtual disks (Par [0056, 0078-0080, 0142] cluster/group of Virtual Machine in node);
in response to the I/O request being directed to a first storage item of the storage items of the virtualized file server, (Par [0075] request).
Ishii discloses second VM perform the second processing. Ishii does not explicitly disclose provide a redirect response to the client that references a second FSVMs of the cluster of virtualized file server managers.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bardale into the teachings of Ishii in order to identify correct location (Col 8 lines 40-42).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).
As per claim 37, Ishii discloses the method of claim 36, further comprising hosting the first FSVM and the second FSVM on a same computing node of a computing node cluster configured to host the virtualized file server (Par [0011-0012, 0020]).
As per claim 38, Bardale discloses the method of claim 36, further comprising, in response to receipt of the I/O request, providing a referral request referencing the I/O request when the I/O request is directed to the first storage item of the virtualized file server (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).

As per claim 39, Ishii discloses the method of claim 38, further comprising, in response to the referral request, providing a referral request response that identifies the first FSVM based on an association that maps the first storage item of virtualized file server to the first FSVM (Col 8 lines 27-39. Redirected the request from the specified address to the actual location).
Ishii and Bardale do not explicitly disclose first and second file server virtual machines (FSVMs). However, Lee discloses first and second file server virtual machines (par [0020] first and second FSVMs).
     It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Lee into the teachings of Ishii as modified by Bardale in order to improve data input and output operating speeds (Par [0016]).

As per claim 40, Ishii discloses the method of claim 39, further comprising maintaining the first storage item on a first virtual disk of the virtual disks and maintaining the second storage item is on a second virtual disk of the virtual disks (par [0142, 0145]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 3, 2021

/THU N NGUYEN/Examiner, Art Unit 2154